EX-32.2 CERTIFICATION PURSUANT TO 18 U.S.C., ss.1 PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with thequarterly report on Form 10-Q of Nilam Resources Inc. (the “Company”) for theperiod ended October 31, 2010, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned Chief Executive Officer and theChief Financial Officer of the Company, hereby certifies pursuant to 18 U.S.C. ss.1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1.The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in the Report fairly presents in all material respects the financial condition and results of operations of Nilam Resources Inc. Date: December 15, 2010 /s/Shahin Tabatabaei Shain Tabatabaei, Chief Executive Officer and Chief Financial Officer
